DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 and 53 - 63 in the reply filed on 01/21/2021 is acknowledged.  The traversal is on the ground(s) that search burden is reduced because the unelected group of claims are directly or indirectly dependent on the elected independent claim 1.  This is not found persuasive because the scope of the unelected claims
The requirement is still deemed proper and is therefore made FINAL. Claims 1 - 9 and 53 - 63 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding claim 1, this claim recites “… by means of supplying a fluid…” here “means” is the nonce term modified by the functional language “supplying fluid” and linking word “of”  without sufficient structure for supplying the fluid. Hence, interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, dependent claims from claim 1inherit this interpretation.
Regarding claim 54, this claim recites “… fluid injection means for supplying fluid…” here “means” is the nonce term modified the functional language “supplying fluid” and linking word “for” without sufficient structure for supplying the fluid. Hence, interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, dependent claims from claim 54 inherit this interpretation.
Further, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "… by means of a closing member…” in claims 1-2, 7-8, 54-55 and 60-62.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 9, and 53 – 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 54, the limitation “means of supplying a fluid” in claim 1 and “fluid injection means for supplying fluid” in claim 54, lack structural description as to what the “injection means” is (for example “a pump”). The specification only describes the “fluid injection means” in paragraph (0078) of the specification as “fluid injection means 10 for supplying an amount of a fluid" and a “box 10” in the drawings (FIG. 1). Hence, the specification fails to reasonably convey the structure of the “injection means” for one of ordinary skill in the art. Rendering claims 1 and 54 to contain subject matter that is not reasonably described in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9, and 53 – 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 54, these claims both recite “…a closing member…, such as an extraction plate…” Here, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase, “extraction plate”, are positively recited as part of the claimed invention or an optional recitations, rendering the claims indefinite.  See MPEP § 2173.05(d). Further, claims (2- 9, 53) and (55 – 63) inherit the indefiniteness rejection by virtue of being dependent from claims 1 and 54 respectively. Appropriate correction is required.
Regarding claims 1 and 54, these claims both recite “...the sealing member of the capsule are ” the term “substantially” is a relative term which render the claims indefinite. For instance, it is unclear whether the sealing member of the capsule engages the enclosing member to completely seal (liquid-tight seal) or partially seal (beverage-pass seal). The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, 
Regarding claim 1 and 54, claim limitation “means of supplying a fluid” in claim 1 and “fluid injection means for supplying fluid” in claim 54 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The  "fluid injection means 10 for supplying an amount of a fluid", disclosed in the specification, paragraph (0078), is not further explained as to what "fluid injection means 10" structurally entails such as a pump or a sprinkler. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Further, claims (2- 9, 53) and (55 – 63) inherit the indefiniteness rejection by virtue of being dependent from claims 1 and 54 respectively.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 1, 2, 4, 7- 8, 54 - 55, 57 and 60 – 62, all of these claims contain conditional clauses that begin with the word " if " and it is unclear whether the limitations recited by the if clause are contingent limitations that are positively claimed or optional alternatives recited in the claim. Hence, one of ordinary skill in the art would not be apprised of as to what the “if clause” limitations are, rendering the respective claims indefinite. Appropriate correction is required. Further, claims (3, 5, 9, 53) and (56, 58-59, 63) inherit the indefiniteness rejection by virtue of being dependent from claims 1 and 54 respectively.
Regarding claims 5, 6, 58, and 59, all of these claims recite the term “preferably” and it is unclear whether the limitations following preferably (spacing dimensions) are further limiting or merely optional, rendering the respective claims indefinite. Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 9, and 53 - 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. (US 2012/0225168 A1), here in after called Kamerbeek, in view of Abegglen et al. (US 2013/0259982 A1), here in after called Abegglen.
Regarding claim 1, Kamerbeek discloses capsule containing a substance for the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid under pressure into the capsule (capsule 2 containing extractable beverage product  under a fluid pressure supplied by a fluid dispensing device 10, (0041,-0043)), wherein the capsule comprises an aluminum capsule body (aluminum cup 12, (0041, 0043)) having a central capsule body axis, and wherein a circumferential capsule direction of the capsule is extending around said central capsule body axis (the capsule is extending symmetric about a central axis, (0086)), said aluminum capsule body being provided with a bottom (a bottom 18, (0041)), a side wall (circumferential wall 16, (0041)) and an outwardly extending flange (a flange 20 extending outwardly (0041)), the capsule further comprising an aluminum cover (aluminum lid 14, (0041, 0043)) attached to the outwardly extending flange (FIG.1), the cover hermetically closing the capsule (the lid 14 hermetically closes the capsule 2, (0041)) , wherein the side wall, the bottom and the cover are enclosing an inner space of the capsule (the circumferential wall 16, the bottom 18 and the lid 14 enclose an inner space 22, (0041)) and wherein the cover has an outer cover surface facing away from the inner space (lid 14 has the outer surface away from the inner space 22, FIG. 1), and wherein the capsule further comprises a sealing member at the (sealing ridges 28.i are arranged on the flange-like rim 20, (0044)) for providing a fluid sealing contact with an enclosing member (an enclosing member 6, FIG.1) of a beverage preparation device ((4), FIG.1) if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device, such as an extraction plate (a support member (8) with lid piercer 26, FIG. 1) of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are substantially sealingly engaged with the enclosing member of the beverage preparation device, (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6, a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, (0045)) wherein the enclosing member (6, FIG. 1) of the beverage preparation device (4, FIG. 1) comprises an annular element having a central annular element axis and a free contact end (enclosing  member (6) comprises outer circumferential surface 46  and the leading edge 30, ( 0074)) said free contact end of the annular element optionally being provided with a plurality of radially extending open grooves (leading edge 30 may also comprise irregularities in the form of a plurality of radially extending grooves, (0083)). 
Kamerbeek does not explicitly disclose the capsule further comprises an elastic support structure, which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction, in such manner that, if the -2-4816-9837-7095.1Atty. Dkt. No. 097298-0299capsule is freely resting with its elastic support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly 
However, Abegglen that teaches an improved capsule for preparation of a beverage I a brewing device (0001), also teaches elastic support structure (protrusions (7), (FIG.3)  the protrusions (7) are disposed radially around the flange 6 of the capsule when the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released (0051), Hence protrusions(7) are elastic supports) which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction (the protrusions are formed on the outermost surface, along the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange but occupying only a part of the radial width of the flange, (0046), (FIG. 2 & FIG. 3)) in such manner that, if the capsule is freely resting with its elastic support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the circumferential capsule direction (as shown in FIG. 2, the uniformly distributed small stud protrusions (7) protruding outwardly from the outermost surface of the flange 6 when the capsule freely rests on a full straight reference surface, a constant spacing is created around the circumference of the capsule between the reference surface and the flange 6, (FIG. 2)).
The advantage of protrusions 7 along the long the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange (as shown in FIG. 2 and FIG. 3) is when closing the capsule the flange 6 of the capsule becomes pinched between part 36 and the support part 37 of the capsule holder that radial passages are maintained enabling the beverage to be released via the passageways (0051).

Regarding claim 2, Kamerbeek in view of Abegglen teaches capsule according to claim 1, wherein, if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (when the liquid interfacing member 32 and capsule holder 31 are moved relative to one another by any suitable actuation means (closed together), Abegglen (0051)), the elastic support structure along parts of the circumferential capsule direction defines beverage leakage passageways passing at least radially through the elastic support structure and extending between the outer cover surface of the cover of the capsule and the closing member of the beverage preparation device (as the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released, Abegglen (0051)).  
Regarding claim 3, Kamerbeek in view of Abegglen teaches capsule according to claim 2, wherein the support structure attachment area (the radial perimeter along the circumference of the flange (8), Abegglen (FIG. 3)) has a shape which has at least one interruption relative to a closed-loop shape all around in the circumferential capsule direction (interruptions (channels 9) are embossed between adjacent protrusions all around 8, Abegglen (0056, (FIG. 2 & FIG. 3)), and wherein, as seen in projection along the central capsule body axis onto the outer cover surface of the cover, at least one first beverage leakage passageway of the beverage leakage passageways corresponds to said at least one interruption, respectively, relative to said closed-loop shape (the closed loop defined along the circumference of the flange (8) has grooves or a channels 9 (interruptions) delimited by two neighboring protrusions 7 as seen in projection along the central capsule body axis I, Abegglen (0046, FIG. 3)).  
Regarding claim 4, Kamerbeek in view of Abegglen teaches capsule according to claim 2, wherein at least one second beverage leakage passageway of the beverage leakage passageways is defined by the elastic support structure (grooves or channels 9 delimited by neighboring protrusions 7 extending radially above the portion of flange 8, Abegglen (0046)) in that, if the capsule is freely resting with its elastic support structure on said fully straight reference surface, the elastic support structure has a locally reduced height, measured along the central capsule body axis, said locally reduced height being smaller than said spacing between the outwardly extending flange and said fully straight reference surface (the protrusions 7 (elastic support structure) can be of various shapes such as elliptical, labyrinth or zig-zag-shapes, Abegglen (0046) this inherently teaches that the protrusion has local minima (locally reduced height) towards the edges of the protrusions and local maxima (flat middle plateau) on its surface and as shown in FIG.2 of Abegglen (when resting on a fully straight reference surface), the locally reduced height is smaller than the spacing between the flange6 and the fully straight reference plane measured along the central axis I).  
Regarding claim 5, Kamerbeek in view of Abegglen teaches capsule according to claim 1, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at least 0.1 mm, preferably at least 0.2 mm, and more preferably at least 0.8 mm (the height HR of each of the ridges 28.i is approximately 0.2 mm, Preferably the height HR is less than 0.3 mm, Kamerbeek (0067, FIG. 3b) and the height HR of each of the ridges 28.i is less than the thickness (height) HF the flange-like rim 20, Kamerbeek (0065, FIG. 3b), which gives the spacing between the outwardly extending flange 20 and a fully reference surface to be between 0.2 mm to 0.6 mm).
Regarding claim 6, Kamerbeek in view of Abegglen teaches capsule according to claim 1, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at most 3 mm, preferably at most 2 mm, and more preferably at most 1.2 mm (the spacing between the outwardly extending flange 20 and a fully reference surface is between 0.2 mm to 0.6 mm, Kamerbeek (0065, 0067, FIG. 3b)).
Regarding claim 7, Kamerbeek in view of Abegglen teaches capsule according to claim 1, wherein the sealing member (28i, Kamerbeek (0044)) is integral with the outwardly extending flange (the sealing ridges 28.i, arranged on the flange 20, are integral with the cup 12 , Kamerbeek (0044)) and comprises at least one projection projecting from the outwardly extending flange (the sealing ridges 28.i are concentric circumferential ridges projecting from the surface of the outwardly extending flange 20, Kamerbeek (0044, FIG. 3A)), said at least one projection comprising a projection top, and wherein the at least one projection is configured such that its projection top exerts a radial force on the free contact end of the annular element if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6 (by compression of a top edge 36 of the ridges towards a base 38 of the ridges 28.i), a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, Kamerbeek (0045, 0064)).  
Regarding claim 8, Kamerbeek in view of Abegglen teaches capsule according to claim 7, wherein the sealing member comprises a further projection projecting from the outwardly extending flange and a plateau between said two projections, wherein the distance between the two projections is such that the free contact end of the annular element is enclosed between the two projections if the capsule is positioned in the enclosing member and as the enclosing member is closed by means of the closing member (particular ridge 28.1 and neighboring ridge 28.2  of the ridges 28.i face the leading edge 30 of the enclosing member 6 enclosing the leading edge 30 between the space of the ridges abutting annular element to sealingly engage the enclosing member 6 with the sealing ridges 28 I, Kamerbeek (0060, FIG. 3b)) 
Regarding claim 9, Kamerbeek in view of Abegglen teaches capsule according to claim 8, wherein a first one of the two projections projects further from a base portion of the outwardly extending flange, to which base portion the cover is attached, than a second one of the two projections (the sealing ridge 28.2 is further from the sealing ridge 28.1, Kamerbeek (FIG. 3b)).  -4- 4816-9837-7095.1Atty. Dkt. No. 097298-0299
Regarding claim 53, Kamerbeek in view of Abegglen teaches capsule according to claim 1, wherein the sealing member and the remainder of the capsule body are made of the same plate material (the sealing ridges 28.i are made of the same material as the cup 12, Kamerbeek (0044)).  
Regarding claim 54, Kamerbeek discloses system for preparing a potable beverage from a capsule using a fluid supplied under pressure into the capsule (FIG. 1), the system comprising: a beverage preparation device comprising an enclosing member for receiving the capsule (enclosing member 6 for holding the exchangeable capsule 2, (0039, FIG.1)) wherein the enclosing member comprises fluid injection means for supplying fluid under pressure into the capsule (a fluid dispensing device 10 for supplying an amount of a fluid under a pressure to the capsule 2, (0040, FIG.1)) wherein the beverage preparation device further comprises a closing member, such as an extraction plate (support member 8 for supporting the capsule 2 with lid piercer 26, (FIG. 1)), for closing the enclosing member of the beverage preparation device (the capsule 2 is in contact with the enclosing member 6 and the support member 8, (0040)), wherein the enclosing member of the beverage preparation device (enclosing member 6) further comprises an annular element having a central annular element axis and a free contact end (enclosing  member (6) comprises outer circumferential surface 46  and the leading edge 30, ( 0074)) , said free contact end of the annular element optionally being provided with a plurality of radially extending open grooves (leading edge 30 may also comprise irregularities in the form of a plurality of radially extending grooves, (0083)); a capsule containing a substance for the preparation of a potable beverage by extracting and/or dissolving the substance by means of  (capsule 2 containing extractable beverage product  under a fluid pressure, (0041,-0043)), wherein the capsule comprises an aluminum capsule body (aluminum cup 12, (0041, 0043))  having a central capsule body axis, and wherein a circumferential capsule direction of the capsule is extending around said central capsule body axis (the capsule is extending symmetric about a central axis, (0086), said aluminum capsule body being provided with a bottom(a bottom 18, (0041)), a side wall (circumferential wall 16, (0041)) and an outwardly extending flange(a flange 20 extending outwardly (0041)), the capsule further comprising an aluminum cover attached to the outwardly extending flange (aluminum lid 14 attached to the outwardly extending flange 20, (0041, 0043 and FIG.1)), the cover hermetically closing the capsule(the lid 14 hermetically closes the capsule 2, (0041)), wherein the side wall, the bottom and the cover are enclosing an inner space of the capsule (the circumferential wall 16, the bottom 18 and the lid 14 enclose an inner space 22, (0041)), and wherein the cover has an outer cover surface facing away from the inner space(lid 14 has the outer surface away from the inner space 22, FIG. 1), and wherein the capsule further comprises a sealing member at the outwardly extending flange (sealing ridges 28.i are arranged on the flange-like rim 20, (0044)) for providing a fluid sealing contact with the enclosing member (an enclosing member 6, FIG.1) of the beverage preparation device ((4), FIG.1) if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member (a support member (8) with lid piercer 26, FIG. 1) of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are substantially sealingly engaged with the enclosing member of the beverage preparation device (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6, a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, (0045)).
Kamerbeek does not explicitly disclose -5-4816-9837-7095.1Atty. Dkt. No. 097298-0299wherein the capsule further comprises an elastic support structure, which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction, in such manner that, if the capsule is freely resting with its elastic support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the circumferential capsule direction.  
However, Abegglen that teaches an improved capsule for preparation of a beverage I a brewing device (0001), also teaches elastic support structure (protrusions (7), (FIG.3)  the protrusions (7) are disposed radially around the flange 6 of the capsule when the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released (0051), Hence protrusions(7) are elastic supports) which is attached to the outer cover surface of the cover in a support structure attachment area of the outer cover surface, wherein the support structure attachment area, as seen in projection along the central capsule body axis, is extending at least partly along the outwardly extending flange and at least partly in the circumferential capsule direction (the protrusions are formed on the outermost surface, along the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange but occupying only a part of the radial width of the flange, (0046), (FIG. 2 & FIG. 3)) in such manner that, if the capsule is freely resting with its elastic support structure on a fully straight reference surface, the elastic support structure provides a spacing between the outwardly extending flange and said fully straight reference surface, said spacing being constant all around in the (as shown in FIG. 2, the uniformly distributed small stud protrusions (7) protruding outwardly from the outermost surface of the flange 6 when the capsule freely rests on a full straight reference surface, a constant spacing is created around the circumference of the capsule between the reference surface and the flange 6, (FIG. 2)).
The advantage of protrusions 7 along the long the circumference of the flange 6; being oriented radially as a series of small studs protruding from the flange (as shown in FIG. 2 and FIG. 3) is when closing the capsule the flange 6 of the capsule becomes pinched between part 36 and the support part 37 of the capsule holder that radial passages are maintained enabling the beverage to be released via the passageways (0051).
Therefore, it would have been obvious for someone with ordinary skill in the at the time of filling to modify the capsule disclosed by Kamerbeek to have an elastic support structure protruding from the outer surface of the lid disposed radially along the circumferential edge of the flange in order to maintain a passageway for the beverage to be released.   
Regarding claim 55, Kamerbeek in view of Abegglen teaches system according to claim 54, wherein, if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (when the liquid interfacing member 32 and capsule holder 31 are moved relative to one another by any suitable actuation means (closed together), Abegglen (0051)), the elastic support structure along parts of the circumferential capsule direction defines beverage leakage passageways passing at least radially through the elastic support structure and extending between the outer cover surface of the cover of the capsule and the closing member of the beverage preparation device (as the flange 6 becomes pinched between pinching part 36 and the support part 37of the capsule holder, radial passages can be maintained enabling the beverage to be released, Abegglen (0051))..  
Regarding claim 56, Kamerbeek in view of Abegglen teaches system according to claim 55, wherein the support structure attachment area (the radial perimeter along the circumference of the flange (8), Abegglen (FIG. 3)) has a shape which has at least one interruption relative to a closed-loop shape all around in the circumferential capsule direction (interruptions (channels 9) are embossed between adjacent protrusions all around 8, Abegglen (0056, (FIG. 2 & FIG. 3)), and wherein, as seen in projection along the central capsule body axis onto the outer cover surface of the cover, at least one first beverage leakage passageway of the beverage leakage passageways corresponds to said at least one interruption, respectively, relative to said closed-loop shape (the closed loop defined along the circumference of the flange (8) has grooves or a channels 9 (interruptions) delimited by two neighboring protrusions 7 as seen in projection along the central capsule body axis I, Abegglen (0046, FIG. 3)).   
Regarding claim 57, Kamerbeek in view of Abegglen teaches system according to claim 55, wherein at least one second beverage leakage passageway of the beverage leakage passageways is defined by the elastic support structure(grooves or channels 9 delimited by neighboring protrusions 7 extending radially above the portion of flange 8, Abegglen (0046)) in that, if the capsule is freely resting with its elastic support structure on said fully straight reference surface, the elastic support structure has a locally reduced height, -6- 4816-9837-7095.1Atty. Dkt. No. 097298-0299 measured along the central capsule body axis, said locally reduced height being smaller than said spacing between the outwardly extending flange and said fully straight reference surface (the protrusions 7 (elastic support structure) can be of various shapes such as elliptical, labyrinth or zig-zag-shapes, Abegglen (0046) this inherently teaches that the protrusion has local minima (locally reduced height) towards the edges of the protrusions and local maxima (flat middle plateau) on its surface and as shown in FIG.2 of Abegglen (when resting on a fully straight reference surface), the locally reduced height is smaller than the spacing between the flange6 and the fully straight reference plane measured along the central axis I).  
Regarding claim 58, Kamerbeek in view of Abegglen teaches system according to claim 54, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at least 0.1 mm, preferably at least 0.2 mm, and more preferably at least 0.8 mm (the height HR of each of the ridges 28.i is approximately 0.2 mm, Preferably the height HR is less than 0.3 mm, Kamerbeek (0067, FIG. 3b) and the height HR of each of the ridges 28.i is less than the thickness (height) HF the flange-like rim 20, Kamerbeek (0065, FIG. 3b), which gives the spacing between the outwardly extending flange 20 and a fully reference surface to be between 0.2 mm to 0.6 mm).  
Regarding claim 59, Kamerbeek in view of Abegglen teaches system according to claim 54, wherein said spacing between the outwardly extending flange and said fully straight reference surface is at most 3 mm, preferably at most 2 mm, and more preferably at most 1.2 mm (the spacing between the outwardly extending flange 20 and a fully reference surface is between 0.2 mm to 0.6 mm, Kamerbeek (0065, 0067, FIG. 3b)).
Regarding claim 60, Kamerbeek in view of Abegglen teaches system according to claim 54, wherein the sealing member(28i, Kamerbeek (0044)) is integral with the outwardly extending flange(the sealing ridges 28.i, arranged on the flange 20, are integral with the cup 12 , Kamerbeek (0044))  and comprises at least one projection projecting from the outwardly extending flange (the sealing ridges 28.i are concentric circumferential ridges projecting from the surface of the outwardly extending flange 20, Kamerbeek (0044, FIG. 3A)), said at least one projection comprising a projection top, and wherein the at least one projection is configured such that its projection top exerts a radial force on the free contact end of the annular element if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (sealing ridge 28.i abut against at least a portion of the leading edge 30 of the enclosing member 6 (by compression of a top edge 36 of the ridges towards a base 38 of the ridges 28.i), a sealing engagement is obtained between the enclosing member 6 and the capsule 2 at the location where the at least one ridge 28.i abuts against at least the portion of the leading edge 30 of the enclosing member 6, Kamerbeek (0045, 0064)).  
Regarding claim 61, Kamerbeek in view of Abegglen teaches system according to claim 60, wherein the sealing member comprises a further projection projecting from the outwardly extending flange and a plateau between said two projections, wherein the distance between the two projections is such that the free contact end of the annular element is squeezed between converging surfaces of the two projections if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (particular ridge 28.1 and neighboring ridge 28.2  of the ridges 28.i face the leading edge 30 of the enclosing member 6 enclosing the leading edge 30 between the space of the ridges abutting annular element to sealingly engage the enclosing member 6 with the sealing ridges 28 I, Kamerbeek (0060, FIG. 3b)). 
Regarding claim 62, Kamerbeek in view of Abegglen teaches system according to claim 61, wherein a first one of the two projections projects further from a base portion of the outwardly extending flange, to which base portion the cover is attached, than a second one of the two projections (the sealing ridge 28.2 is further from the sealing ridge 28.1, Kamerbeek (FIG. 3b)-4-4816-9837-7095.1Atty. Dkt. No. 097298-0299, such that the free contact end of the -7-4816-9837-7095.1Atty. Dkt. No. 097298-0299 annular element first contacts the first one of the two projections and subsequently contacts the second one of the two projections if the capsule is positioned in the enclosing member and as the enclosing member is closed by means of the closing member (the leading edge 30 of th annular element of the enclosing member 6 contacts the first sealing ridge projection 28.1 and the second sealing ridge projection 28.2 as the enclosing member 6 abuts the sealing ridge of the flange, (FIG. 3b)) .  
Regarding claim 63, Kamerbeek in view of Abegglen teaches system according to claim 61, wherein the first one of the two projections is an inner one of the two projections (the first sealing ridge projection 28.1 is the inner projection of second sealing ridge projection 28.2, (FIG. 3b)) and wherein the first circumferential surface portion is radially outside of the second circumferential surface portion (the circumferential surface defined by ridge 28.1 is outside of the circumferential surface defined by ridge 28.2, (FIG. 3b)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761